DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al., CN 102104108 (hereinafter Kang).
Regarding claim 1, Kang teaches a light emitting diode (Figure 5B, 100), comprising: a substrate (101); a first semiconductor layer (120) disposed on the substrate; a light emitting layer (130) disposed on a first portion of the first semiconductor layer; a second semiconductor layer (140) disposed on the light emitting layer; a first electrode disposed (150) on a second portion of the first semiconductor layer, the first portion and the second portion not overlapping (see Figure 5B); a second electrode (160) disposed on the second semiconductor layer; wherein thickness of the first electrode is greater than thickness of the second electrode (see Figure 5B); wherein the thickness of the first electrode is equal to a sum of the thickness of the second electrode, the thickness of the second semiconductor layer, and a thickness of the light emitting layer (see Figure 5B).
Regarding claim 3, Kang further teaches wherein a surface of the first electrode and a surface of the second electrode are positioned at a same height (Figure 5B, 150 and 160).
Regarding claim 4, Kang further teaches wherein a first metal pad is disposed on the surface of the first electrode, a second metal pad is disposed on the surface of the second electrode, and the first metal pad and the second metal are composed of low melting point metals (Figure 5B, 270b and 270a).
Regarding claim 5, Kang teaches a light emitting diode (Figure 5B, 100), comprising: a substrate (101); a first semiconductor layer (120) disposed on the substrate; a light emitting layer (130) disposed on a first portion of the first semiconductor layer; a second semiconductor layer (140) disposed on the light emitting layer; a first electrode (150) disposed on a second portion of the first semiconductor layer, the first portion and the second portion not overlapping (see Figure 5B); a second electrode (160) disposed on the second semiconductor layer; wherein thickness of the first electrode is greater than thickness of the second electrode (see Figure 5B).

Regarding claim 8, Kang further teaches wherein a first metal pad is disposed on the surface of the first electrode, a second metal pad is disposed on the surface of the second electrode, and the first metal pad and the second metal are composed of low melting point metals (Figure 5B, 270b and 270a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, CN 102104108 (hereinafter Kang).
Regarding claims 2 and 6, Kang teaches the invention as explained above.  Further, although Kang fails to specifically teach the thickness of the electrodes, it would have been an obvious matter of design choice for one of ordinary skill in the art to utilize electrodes having a thickness to adhere to the desired size of the LED as well as the functional and mechanical properties of electrode itself based on material choice, all of which would have been well known to those of ordinary skill in the art at the time of filing.
Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Cao et al., CN 105333334 (hereinafter Cao).
Regarding claims 9, 12 and 15, Kang teaches a (Abstract and Figure 5B) backlight module, comprising: a driving substrate (260); a plurality of light emitting diodes (100) disposed on the driving substrate in an array, each of the light emitting diodes comprising: a substrate (101); a first 
Kang is silent as to a plurality of reflective blocks disposed between two adjacent ones of the light emitting diodes and is further silent as to spacing between sets of LEDs.  However, in the same field of endeavor of backlights, Cao teaches a plurality of reflective blocks disposed between adjacent ones of light emitting diodes (Figure 2 and [0027]).  Further, regarding the thickness of the reflecting blocks as well as spacing between LEDs, it would have been obvious for one of ordinary skill in the art at the time of filing to provide blocks having a desired thickness based on well-known principles of light emission and reflection and the desired viewing angle of the device.
Regarding claim 10, Kang and Cao teach the invention as explained above and Kang further teaches wherein the light emitting diode is a flipped chip (Figure 5B), the first electrode (150) is electrically connected to a first bonding pad (270a) of the driving substrate through a first metal pad, and the second electrode (160) is electrically connected to a second bonding pad (270b) of the driving substrate through a second metal pad.
Regarding claim 11, Kang and Cao teach the invention as explained above and Kang further teaches the limitations as set forth above regarding claim 2.
Regarding claim 13, Kang and Cao teach the invention as explained above and Kang further teaches the limitations as set forth above regarding claim 3.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Cao and further in view of Bai, CN 106125402 (hereinafter Bai).
Regarding claim 14, Kang and Cao teach the invention as explained above regarding claim 9, but are silent as to the optical layer stack.
However, in the same field of endeavor of backlights, Bai teaches an optical film layer, a diffusion film layer, and a brightness enhancement film layer sequentially disposed on LEDs ([0012] and Figure 1).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that an optical film stack would serve to enhance brightness and efficiency of illumination from a backlight device.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to add an optical film stack to the Kang and Cao devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875